Title: To George Washington from Jonathan Trumbull, Sr., 5 May 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir
            Lebanon [Conn.] 5th May 1780
          
          This moment received your Excellency’s Letter of the 26th March last, why so long in coming I know not.
          
          This will be delivered by Capt. Thomas Pool, he came from New-York the 6th April ult. On Parole—He informs me of sundry Particulars, which I fancy you will rejoyce to be made acquainted with; he is designed for your Head-Quarters on Monday next—And will give you some interesting intelligence, for which I refer you to him, and recommend him to your Notice. I have the Honor to be with the highest respect Your Excellency’s Most Obedient humble Servant
          
            Jonth; Trumbull
          
        